DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooijschuur et al. (USPN 7,928,705) in view of Varga (USPN 6,144,194).
With respect to claim 1, Hooijshuur et al. discloses, in Figs. 3B and 6, an information handling system (Fig. 6 details of 20 disclosed in Fig. 3B) comprising: 
a processor (processor within 83, see Col. 12 lines 29-31); and 
a power system (20 details disclosed in Fig. 3B) comprising: 

a switched capacitor power converter (S1, S2, C2 and C1.  C1 and C2 are switched by 26, S1 and S2 to provide a converted battery voltage that is sufficient to maintain a desired voltage/current level at N2 when 14 is disabled and thus is a “switched capacitor power converter”, see Col. 9 lines 33-51) comprising a plurality of switched capacitors (C1 and C2.  Furthermore, it is anticipated that additional capacitors may be used, see Col. 9 lines 52-60), the switched power converter in parallel with the voltage regulator (the switched capacitor circuit is parallel connected to 14) sharing its output with the outputs of the voltage regulator (output at node N2) and sharing its input with the input of the voltage regulator (voltage of B1 input to 14 and a of S1), and configured to, when enabled, generate the output voltage at its output from the input voltage (C1 and C2 generate the voltage of B1 divided in half at its output when enabled, see Col. 9 lines 33-60); and 
a power controller configured to selectively enable and disable the switched capacitor power converter based on electrical current requirements of the information handling system (26 determines when the current of 16 discharges C1 and C2 such that the voltage stored within the capacitors is below Vref and then enables the power converter to charge and supply the battery voltage divided by two to n2).  
Hooijschuur et al. merely discloses a generic buck converter as the voltage regulator 14. Hooijschuur et al. fails to disclose that the voltage regulator 14 comprises “a plurality of voltage regulator phases”.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to replace the generic single phase buck converter 14 of Hooijschuur et al. with the specific buck converter of Fig. 3 of Varga having a plurality of voltage regulator stages. For the purpose of, among other things, having a voltage regulator with reduced EMI and capacitor requirements. 
As combined above the controller includes the control circuitry of 70a-70c of Varga.
With respect to claim 2, the information handling system of Claim 1, wherein the power converter is configured to:
 enable the switched capacitor power converter when the electrical current requirements are more than a threshold current level (when the current requirements are more than a threshold current level that causes voltage on N2 to become lower than Vref the switched power converter is enabled); and
 disable the switched capacitor power converter when the electrical current requirements are less than the threshold current level (when the current requirements 
With respect to claim 3, the information handling system of Claim 1, wherein the power controller is further configured to: 
monitor a cumulative current generated by the plurality of voltage regulator phases (26 monitors the cumulative current generated by each phase of the output of 14 and stored within C1 and C2 when they are in parallel and just after 14 is disabled); and 
determine the electrical current requirements of the information handling system based on the cumulative current (26 determines the current requirements based on the cumulative current value).  
With respect to claim 4, the information handling system of Claim 1, wherein the power controller is configured to control an efficiency of the switched capacitor power converter such that the switched capacitor power converter generates the output voltage from the input voltage as a function of the efficiency (see Col. 6 lines 34-67 and Col. 7 lines 1-5.  The power controller controls the switched capacitor such that the circuit operates with an increased efficiency.  Thus, the efficiency of the switched capacitor power converter is controlled by the control circuit).  
Claims 6-9 and 11-14 are rejected for similar reasons as claims 1-4.

Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ejury (USPN 9,729,056) discloses that a regulator connected to a switched capacitor circuit may include more than one phase.
Tournatory et al. (USPN 9,735,574) discloses, in Fig. 20, a switched capacitor power converter having a plurality of capacitors (CAC1-CACN) connected to a plurality of phases of a power regulator (DC1 to DCM).
Greenberg (USPN 7,825,715) discloses that it is obvious to construct a programmable capacitor using a plurality of parallel connected capacitors for the purpose of being able to fine tune a capacitance value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849